Citation Nr: 1130112	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-21 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for left knee scars.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 2002 to July 2006.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  The Veteran does not have a left knee disability.  

2.  The left knee scarring did not onset in service and is not causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of a left knee disorder have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


2.  The criteria for service connection of left knee scarring have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in June 2007.  Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examination, obtained medical assessments as to the nature of the reported disorders, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  

The Board acknowledges that the record does not include a nexus opinion for the claim of service connection for a left knee disability.  The record indicates that the Veteran was scheduled for another examination in May 2010 to clarify whether the Veteran has a left knee disability and, if so, obtain a nexus opinion.  Although the Veteran was provided timely notice of the date of the examination, he failed to report, and he has not provided an explanation for his failure to report.  When a claimant fails to report without good cause for an examination scheduled in conjunction with an original compensation claim, the claim shall be evaluated based on the available evidence of record.  38 C.F.R. § 3.655(b).  Accordingly, the Board must decide this matter on the current record.

A nexus opinion was also not obtained for the claim of service connection for scarring.  However, such development is not needed because, as discussed below, the evidence is adequate to decide the claim.  38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  



Left Knee Disorder

The service treatment records reflect a complaint of left knee pain in October 2003.  The Veteran indicated that the pain onset after he landed on and twisted the knee while playing football.  The Veteran indicated that the pain was worst when the knee was extended.  Examination noted no edema, erythema, crepitus, or deformity and range of motion was full.  There was gait guarding.  The Veteran was assessed with left knee sprain.  Subsequent medical records reflect no additional complaints or findings pertaining to the knee, the April 2004 post-deployment examination record reflects a negative history as to "swollen, stiff, or painful joints," and the July 2006 separation examination record reflects negative histories as to "swollen or painful joint(s)," knee trouble, or injury or illness for which he did not seek medical care.  

A July 2006 VA treatment record reflects the Veteran's negative history as to injuries in the military or acute complaints.  He denied ongoing joint pain.  

A July 2007 VA examination record reflects the Veteran's history of bilateral knee problems which onset during boot camp.  He reported medial knee pain if he sat cross-legged and pain at the back of the knee with severe flexion.  He reported that the pain was exacerbated by positioning, running, and sports.  X-ray images revealed findings consistent with old Osgood-Slaughter's Disease on the left tibia with no evidence of an acute or other significant chronic joint abnormality.  After examination, the Veteran was assessed with old Osgood-Slaughter's Disease, bilateral knee.  

After review of the evidence, the Board finds service connection is not warranted for a left knee disorder because there is no probative evidence of a current disability.  The Board acknowledges that the Veteran has reported pain, locking, and numbing in his left knee.  Service connection generally will not be granted for symptoms such as these alone, however; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  In this case, the evidence does not indicate that the symptoms are the result of a current underlying disability:  the post-service medical evidence reflects no findings of a current disability; instead, the 2007 VA examiner determined that the Veteran had "old Osgood Schlatter's Disease."  In this case, there is no evidence of a current disability as is required for service connection.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, because the Board finds the Veteran does not have a current disability, service connection is not warranted, and the claim is denied.   

Left Knee Scars

The service treatment and examination records reflect no findings or histories suggestive of left knee scarring, to include left knee wounds which could possibly result in scarring.  

A July 2007 VA examination record reflects the Veteran's history of scars on the knees from injuries sustained in 2003 during a Battalion run.  He indicated that he became entangled with wire which resulted in wounds that needed suturing.  Examination revealed bilateral knee scars, the most prominent running diagonally across the medial aspect of the left patella, measuring four centimeters in length and five millimeters in width.  The examiner diagnosed the Veteran with scarring bilateral knees, nonpainful, nondisfiguring.  Service connection has since been granted for right knee scars. 

After review, the Board finds service connection is not warranted for left knee scars.  The Board acknowledges that the Veteran has reported that he incurred the left knee scars as a result of falling into wire fence during service.  Review of the service medical records corroborates that the Veteran sustained injuries, for which he received sutures, as a result of falling into wire while running in battalion formation.  The corresponding medical evidence indicates that only the right knee was injured, however; these records provide no indication, either through findings or history, of injury to the left knee.  Although the Veteran is competent to report a history of left knee wounds in service, the Board finds the history is not credible, and thus, is not probative, because the history is contradicted by the record.  The service treatment records regarding the right knee injury are very detailed and medical evidence corroborating the Veteran's assertions regarding any left knee injury are absent from records where it should have been recorded.  Kahana v. Shinseki, No. 09-3525, __ Vet. App. __ (June 15, 2011).  

The Board further acknowledges that the entrance examination reflects a normal finding as to scarring, which suggests the left knee scarring onset some time after separation.  However, the evidence does not suggest that the scarring onset during service:  the service treatment and examination records reveal no complaints or findings suggestive of left knee scarring, to include histories or findings of lacerations or wounds, and the initial finding of scarring dates approximately one year after separation from service.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to initial complaint can be considered as evidence against the claim.).  Furthermore, the evidence includes no medical findings linking the left knee scarring to an incident or activity in service.  Thus, in the absence of probative evidence suggesting that the left knee scarring is related to service, service connection is not warranted and the claim is denied.  


ORDER

Service connection for a left knee disorder is denied.

Service connection for left knee scarring is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


